DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,553,212.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scopes of instant claims in this continuation application are broader than that of the claims of ‘212 parent patent. In other words, the claims of ‘212 patent anticipate the instant claims. 


Allowable Subject Matter
Claim 1-20 would be allowable if overcome the double patenting rejection set forth in this office action.

The following is an examiner’s statement of reasons for allowance: 

The instant patent application discloses a system storing a semi-generic voice command ([0003], [0028], “Alexa, turn on ____”).  The semi-generic voice command is updates based on the user provided voice input (Abstract, [0028]).  The instant application further discloses that a selected updated semi-generic voice command will be sent to a server if a user presses a button ([0023-0027], fig. 2, #38, buttons A, B, C, are claimed “at least one actuatable member” or “a user input mechanism”). 

Independent claim 1 is directed to a system of a vehicle. Independent claim 19 is directed to a method of operating a remote control system in a vehicle. Independent claim 13 includes similar features but recites limitations from a standpoint of a server operations. Limitations recited in each of independent claims 1, 13 and 19 capture the feature of updating semi-generic voice commands and transmitting an updated semi-generic voice command when receiving a user input.  For more detailed reasons of allowance, please see a notice of allowance mailed on 10/01/2019 for the parent application (applicant S.N. 15/724,631, now US Pat. 10,553,212).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited for the parent application are already in the IDS submitted on 02/03/2020. After an update search, the examiner discovered some references related to general concepts of the invention. These references are included in the attached PTO-892 form for completeness of the record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIALONG HE/Primary Examiner, Art Unit 2659